               Case 7:20-cv-00583-CM Document 17 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    In re:                                        Bankruptcy Appeal No. 20-cv-583-CM

    THE GREAT ATLANTIC & PACIFIC TEA              Chapter 11 No. 15-bk-23007-RDD
    COMPANY, INC., et al.,1
                                                  Jointly Administered
                      Debtors.
    THE GREAT ATLANTIC & PACIFIC TEA              Adversary Proceeding No. 18-ap-8245-RDD
    COMPANY, INC., et al.,
                      Plaintiffs-Appellees,       CERTIFICATE OF SERVICE

             - against -

    PEPSICO, INC., BOTTLING GROUP, LLC,
    FRITO-LAY NORTH AMERICA, INC.,
    QUAKER SALES AND DISTRIBUTION,
    INC., MULLER QUAKER DAIRY, LLC,
    STACY’S PITA CHIP COMPANY, INC.,
    PEPSI BOTTLING GROUP, NJ, and
    PEPSI USA,
                      Defendants-Appellants.

       I hereby certify, pursuant to Rule 8013(a)(1) and under penalty of perjury, that on June 9,
2020, I filed a motion to alter or amend the Order denying the above-named Defendants-
Appellants’ motion for leave to appeal and the subsequent Judgment of the Clerk [ECF No. 15]
and memorandum of law in support of the motion [ECF No. 16], attaching the Order and Judgment
as Exhibits [ECF No. 16-1 and 16-2], with the Court by CM/ECF, thereby causing Notice of
Electronic Filing of the foregoing documents to be served by e-mail on counsel for Plaintiffs-
Appellees David N. Crapo of Gibbons P.C. by e-mail, at dcrapo@gibbons.com.


Dated: June 10, 2020

                                                    /s/ Jeffrey Chubak




1
  The Debtors are: 2008 Broadway, Inc.; The Great Atlantic & Pacific Tea Company, Inc.; A&P
Live Better, LLC; A&P Real Property, LLC; APW Supermarket Corporation; APW Supermarkets,
Inc.; Borman’s, Inc.; Delaware County Dairies, Inc.; Food Basics, Inc.; Kwik Save Inc.; McLean
Avenue Plaza Corp.; Montvale Holdings, Inc.; Montvale-Para Holdings, Inc.; Onpoint, Inc.;
Pathmark Stores, Inc.; Plainbridge LLC; Shopwell, Inc.; Super Fresh Food Markets, Inc.; The Old
Wine Emporium of Westport, Inc.; Tradewell Foods of Conn., Inc.; and Waldbaum, Inc.
